2007 ANNUALMEETING OF SHAREHOLDERS (unaudited) On August 21, 2007, the Trust held an annual meeting to: (i) Elect two trustees, each to serve for a term expiring on the date of the 2010 Annual Meeting of Shareholders or the special meeting in lieu thereof. (ii) Consider whether to approve a new investment advisory agreement between the Trust and Nanking Road Capital Asset Management, LLC. (iii) Consider whether to approve the conversion of the Trust from a closed end investment company to an open end investment company. The results of the shareholder votes are shown below. Proxies representing 10,671,929, or 70.05%, of the 15,235,536 eligible shares outstanding were represented by proxy. David N. Laux and Pedro-Pablo Kuczynski were each elected for a term expiring in 2010. The investment advisory agreement between the Trust and Nanking Road Capital Asset Management, LLC was approved. The conversion from a closed-end fund to and open-end fund was not approved. Nominees to the Board of Trustees For Withheld David N. Laux 10,568,120 103,809 Pedro-Pablo Kuczynski 10,568,799 103,130 Frederick C. Copeland, Jr., Robert P. Parker, Edward B. Collins and Tsung-Ming Chung, whose terms did notexpire in 2007, remain trustees. Approval of Investment Advisory Agreement For Against Withheld/Abstain 7,401,079 700,290 22,240 Approval of Conversion from a Closed-End Investment Company to an Open-End Investment Company For Against Withheld/Abstain 1,685,558 6,408,172 29,878
